Citation Nr: 0833425	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-24 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for headaches, to include 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1980 to July 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued in March 2004, January 
2005 and February 2008 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee, which 
denied entitlement to service connection for headaches, 
assigned a 20 percent disability rating for the veteran's 
degenerative joint disease of the lumbar spine with 
radiculopathy of both lower extremities and assigned separate 
disability ratings for the veteran's radiculopathy of the 
right and left lower extremities, respectively.  

In June 2008, the appellant testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
this transcript is associated with the record.   

In written correspondence dated in February 2008 and at his 
videoconference hearing, the veteran indicated that the 
wished to withdraw his appeal of entitlement to increased 
disability ratings for his service-connected low back 
disability and radiculopathy of the right and left lower 
extremities.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b),(c) (2007). 

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran filed a claim for service connection for 
headaches in April 2002.  In   October 2006, the veteran was 
granted service connection for PTSD.  In an October 2006 
statement, the veteran indicated that he is also claiming 
entitlement to service connection for headaches as secondary 
to his service-connected PTSD.  Thus, in the interests of 
judicial economy and avoidance of piecemeal litigation, the 
service connection claim shown on the title page has been 
amended to reflect the veteran's desire to pursue secondary 
service connection. Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 
2001).
 
The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  It appears from the 
evidence of record that the veteran is undergoing continued 
treatment for his headaches and PTSD.  On remand, VA should 
obtain any missing medical records showing treatment for 
these disorders.  

At his videoconference hearing, the veteran contended that he 
began having headaches while in service based on the stress 
he underwent, and that he has had headaches since that time, 
or that they are related to his service-connected PTSD.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. 
§ 3.310(a) (2007); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

Service treatment records show that the veteran was seen in 
June and July 1981, August 1999, and October 1997 for 
headaches.  His April 2001 separation Report of Medial 
History reflects his indication that he has recurrent severe 
headaches.  His separation Report of Medial History does not 
show a headache disorder.

September and December 2001 post-service VA medical records 
show that the veteran was seen for headaches of an unknown 
cause.  VA medical records show ongoing treatment for tension 
headaches and that the veteran was placed on migraine 
medication. The veteran reported these headaches in his 
ongoing PTSD treatment.  

On remand, the veteran should be afforded an examination by 
an appropriate specialist to determine whether the veteran 
has a headache disorder that began to manifest while in 
service or has been caused by or is being aggravated by his 
service-connected PTSD.  See Allen, supra.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his headaches since 
December 2007.  The AOJ should attempt to 
obtain records from each health care 
provider he identifies that might have 
available records.  If records are 
unavailable, please have the provider so 
indicate.  

2.  After completion of 1 above, the AOJ 
should make arrangements for the veteran 
to be afforded a neurological 
examination, by an appropriate 
specialist, to ascertain whether the 
veteran has a headache disorder that 
began to manifest while he was in 
service, or whether his headaches are 
caused by or aggravated by his service-
connected PTSD.  All indicated tests or 
studies deemed necessary for accurate 
assessments should be done.  The claims 
file, this remand and treatment records 
must be made available to the examiner 
for review of the pertinent evidence in 
connection with the examination, and the 
report should so indicate.  

The examiner should offer an opinion as 
to (1) whether the veteran has a headache 
disorder, to include migraines, (2) if 
so, whether it is at least as likely as 
not (50 percent or more probability) that 
his headache disorder is etiologically 
related to his time in service, (3) 
whether it is at least as likely as not 
(50 percent or more probability) that he 
has headaches that are proximately due 
to, or the result of, his service-
connected PTSD; and (4) whether it is at 
least as likely as not (50 percent or 
more probability) the PTSD has aggravated 
or accelerated his headaches.   

If the etiology of the veteran's 
headaches is attributed to multiple 
factors/events, the examiner should 
specify which symptoms are related to 
which factors/events.  The examiner 
should clearly outline the rationale and 
discuss the medical principles involved 
for any opinion expressed.  If the 
requested medical opinion cannot be 
given, the examiner should state the 
reason why.
 
3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for service connection for 
headaches, to include consideration of 
the claim on the basis of aggravation 
under the holding reached in Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  If 
any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case.  The veteran 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  No action by the appellant is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for the 
examination without good cause may result in the denial of 
his claim.  38 C.F.R. § 3.655 (2007).   

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

